           IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


MARIO PEEPLES,                  :
                                :
      Plaintiff,                :
                                :
vs.                             :     CIVIL ACTION 18-0452-KD-M
                                :
MOBILE COUNTY METRO JAIL,       :
et al.,                         :
                                :
      Defendants.               :


                              ORDER


      After due and proper consideration of the issues raised,

and there having been no objections filed, the Recommendation of

the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

ADOPTED as the opinion of this Court.

      It is ORDERED that this action be and is hereby DISMISSED

without prejudice for failure to prosecute and to obey the

Court's Order.

      DONE this 20th day of February 2019.



                              s/Kristi K. DuBose
                              KRISTI K. DuBOSE
                              CHIEF UNITED STATES DISTRICT JUDGE
